                    UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                      CIVIL ACTION NO. 5:21-cv-308

KENNEY PROPERTIES, INC.,                 )
KENNEY HOLDINGS, LLC,                    )
KENNEY REALTY SERVICES,                  )
LLC and GRESHAM PARK, LLC                )
d/b/a AUTUMN POINTE                      )
APARTMENTS,                              )
                                         )            COMPLAINT
                    Plaintiffs,          )
                                         )
v.                                       )
                                         )
PHILADELPHIA INDEMNITY                   )
INSURANCE COMPANY,                       )
             Defendant.                  )



      Plaintiffs, Kenney Properties, Inc. (“Kenney Properties”), Kenney

Holdings, LLC (“Kenney Holdings”), Kenney Realty Services, LLC (“Kenney

Realty”) and Gresham Park, LLC d/b/a Autumn Pointe Apartments (“Gresham

Park”), collectively for their Complaint (“Plaintiffs”), against the Defendant

Philadelphia Indemnity Insurance Company (“Defendant” or “Philadelphia

Indemnity”) alleges as follows:

               NATURE OF ACTION AND RELIEF SOUGHT

      1.     This is an insurance coverage action by the policyholder named

insured, Kenney Properties, pursuant to the policy, and three additional

insureds, Kenney Holdings, Kenney Realty and Gresham Park, for breach of




           Case 5:21-cv-00308-D Document 1 Filed 07/27/21 Page 1 of 26
the duty to defend and to indemnify in an underlying action as to the Plaintiff

insureds pursuant to the policy terms, against their insurer, Philadelphia

Indemnity.

        2.       Plaintiffs seek a declaration of their rights pursuant to Fed. R. Civ.

P. 57 and 28 U.S.C. §2201, and compensatory damages for a breach of

Defendant’s contractual duty to provide a defense and indemnity pursuant to

the Defendant’s insurance policies.

        3.       Additionally, Plaintiffs seek treble damages from Philadelphia

Indemnity pursuant to N.C. Gen. Stat. §75-1.1 et sequa, including for conduct

violating the Unfair Claim Settlement Practices provisions in N.C. Gen. Stat.

§ 58-63-15(11), for Philadelphia Indemnity’s inappropriate handling of the

Plaintiffs’ tender of the underlying action for a defense and as to indemnity.

                                          PARTIES

        4.       Kenney Properties is a corporation organized under the laws of the

State of North Carolina and with its principal place of business located in

Raleigh, Wake County, North Carolina.

        5.       Kenney Holdings is a limited liability company organized under

the laws of the State of North Carolina, with a member/manager and its

principal place of business located in Raleigh, Wake County, North Carolina.




             Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 2 of 26
        6.       Kenney Realty is a limited liability company organized under the

laws of the State of North Carolina, with a member/manager and its principal

place of business located in Raleigh, Wake County, North Carolina.

        7.       Gresham Park is a limited liability company organized under the

laws of the State of North Carolina, with a member/manager and its principal

place of business located in Raleigh, Wake County, North Carolina.

        8.       Philadelphia Indemnity is a foreign insurance company domiciled

in Pennsylvania and with its principal place of business located in

Philadelphia, Pennsylvania.             At all times pertinent hereto Philadelphia

Indemnity has been involved in the issuance, marketing, selling, and delivery

of insurance policies in North Carolina, including policies insuring property,

lives, and interests in North Carolina as described in N.C. Gen. Stat. § 58-3-1,

and it has adjusted numerous North Carolina insurance claims, including the

one described in this action, in the State of North Carolina.

        9.       The Philadelphia Indemnity insurance policies at issue in this case

were delivered in North Carolina to the Named Insured, Kenney Properties, a

North Carolina insured.

                               JURISDICTION AND VENUE

        10.      This Court has jurisdiction over this action pursuant to 28 U.S.C.

§ 1332 because the amount in controversy exceeds $75,000 and there is




             Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 3 of 26
complete diversity of citizenship between all of the Plaintiffs and the

Defendant.

        11.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(a)(2)

because a substantial part of the events giving rise to the claims at issue

occurred in this district, as is shown hereinafter.

                             THE DEFENDANT’S POLICIES

        12.      The Defendant issued Policy No. PHPK 1572137 to the Named

Insured, Kenney Properties, with effective dates of 11/1/16 to 11/1/17. This

policy had liability limits of $1M per claim and $2M annual aggregate for

COVERAGE B liability coverage, and also contained a duty to defend under

COVERAGE B liability coverage.

        13.      The Defendant issued Policy No. PHPK 1731398 to the Named

Insured, Kenney Properties, with effective dates of 11/1/17 to 11/1/18. This

policy had liability limits of $1M per claim and $2M annual aggregate for

COVERAGE B liability coverage, and also contained a duty to defend under

COVERAGE B liability coverage.

        14.      Endorsement PI-GLD-VS (01/08), titled ‘GENERAL LIABILITY

DELUXE ENDORSEMENT” and described hereinafter, was a part of each of

the two above-referenced policies throughout their effective dates.

        15.      Kenney Properties paid all applicable premiums and otherwise

performed all its obligations as the Named Insured to keep the aforementioned



             Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 4 of 26
policies (collectively the “Policies”) in full force and effect, and all Plaintiff

insureds fully cooperated with Philadelphia Indemnity in its adjustment of the

claim arising out of the underlying action described hereinafter.

        16.      The Plaintiffs performed all of the duties required of them

pursuant to the Policies, including all conditions precedent to coverage.

  THE UNDERLYING ACTION AND THE CLAIMS FOR A DEFENSE
   AND FOR INDEMNITY UNDER THE DEFENDANT’S POLICIES

        17.      The Plaintiffs, at all pertinent times hereto, have been engaged

generally in the business of rental of apartments.

        18.      On September 4, 2018, Alisa Brogden, then a Wake County, North

Carolina resident, filed a class action lawsuit against all the Plaintiffs listed in

this action, in Wake County Civil Superior Court (“underlying action”). This

action was one of numerous actions filed across the State by Brogden’s counsel

against various corporations involved generally in the business of the rental of

apartments in this State, using similar allegations.

        19.      A copy of the Complaint in the underlying action, bearing File No.

18 CVS 10880, including its attached internally referenced and incorporated

Exhibits 1-6, is attached hereto as Exhibit 1 (“underlying action Complaint”).

The contents of that underlying action Complaint are incorporated by

reference as if fully set forth herein.




             Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 5 of 26
        20.      The Policies were in effect for consecutive policy periods, which

included the time period for the pertinent activities alleged by Alisa Brogden.

        21.      The underlying action Complaint sought recovery against Kenney

Properties, Kenney Realty, Kenney Holdings and Gresham Park, who were

collectively the defendants in that underlying action and who also are the

Plaintiffs and insureds in this insurance action.

        22.      The underlying action Complaint, among other remedies, sought

recovery for compensatory damages arising out of the institution and

prosecution of a “Complaint In Summary Ejectment”, which had been

previously filed in Wake County with File No. 16 CVM 17859. That action was

filed on December 12, 2016 and resulted in a judgment on December 30, 2016

against Alisa Brogden.

        23.      In the underlying action Alisa Brogden made allegations that the

prior legal process used against her and other similarly situated tenants was

done willfully, with the existence of an ulterior purpose, and that that litigation

involved an act in the use of the process not proper in the regular use of the

proceedings, and that it was for an unlawful purpose which was not intended

by the law.

        24.      After suit was thereafter filed in the underlying action by Brogden

against the four Plaintiffs herein, Philadelphia Indemnity received prompt

notice of the underlying action, including a copy of the Complaint filed in that



             Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 6 of 26
action, in an effort by the Plaintiffs to obtain a defense of the underlying action

through the insurance coverage issued by Philadelphia Indemnity, through its

Policies.

        25.      Under North Carolina insurance law “in assessing an insurer’s

duty to defend, ‘the ultimate focus…is on the facts that are pled, not how the

claims are characterized.’” State Auto Prop. And Cas. Ins. Co. 343 F.3d 249,

255 (4th Cir. 2003), quoting Holtz-Her U.S., Inc. v. U.S. Fid. & Guar. Co., 141

N.C. App. 127, 539 S.E.2d 348, 350 (2000).

        26.      Although not specifically characterized as such, the underlying

action Complaint in actuality alleged all of the factual elements of the North

Carolina common law tort of abuse of process.

        27.      Pursuant to applicable North Carolina insurance law, the four

corners of the underlying action Complaint squarely presented Philadelphia

Indemnity with the decision of whether it would provide a defense for

allegations made against the Plaintiffs herein which, if true, would constitute

the tort of abuse of process as alleged in the underlying action.

        28.      Under North Carolina tort law, the tort of abuse of process has

been defined as follows:

        In an action for abuse of process it is not necessary to show malice,
        want of probable cause, or termination of the action; the two
        essential elements are the existence of an ulterior purpose and an
        act in the use of the process not proper in the regular prosecution
        of the proceeding. The act must be willful.



             Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 7 of 26
Ledford v. Smith, 212 N.C. 447, 193 S.E. 722, 725 (1937), quoting Carpenter
Co. v. Hanes, 167 N.C. 551, 83 S.E. 577 (1914). Further, North Carolina law
provides as to this tort:

        “An abuse of process consists in its employment or use for some
        unlawful purpose, which it was not intended by the law to effect,
        and amounts to a perversion of it.”

Wright v. Harris, 160 N.C. 542, 76 S.E. 489, 490 (1912).

        29.      In the underlying action, among other claims and remedies, the

Plaintiff Alicia Brodgen sought damages based on the existence of an ulterior

purpose to collect “eviction fees” to which the Defendants in that action

allegedly were not entitled, through use of legal process for a summary

ejectment.        Further, Alicia Brodgen made allegations that the use of the

particular summary ejectment complaint and proceeding was an improper

purpose and not a proper use in the regular prosecution of such a proceeding,

when used to obtain the particular remedies that were sought in that

proceeding.

        30.      In the underlying action, among her allegations the Plaintiff Alisa

Brogden alleged that attached incorporated Exhibits to that underlying

Complaint supported her claims.

        31.      After timely receiving a copy of the underlying action Complaint

and its attached Exhibits, and receiving a request for a defense from the four

defendants in that underlying action (who are the four Plaintiff Insureds in




             Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 8 of 26
this action), Philadelphia Indemnity caused a letter to be written to the

Plaintiff Insureds in this action, completely denying coverage.

        32.      The letter denying coverage quoted policy language purporting to

comprehensively address who was an “Insured” as that term was alleged to be

defined in the Policies as it related to the underlying action, but Philadelphia

Indemnity failed to quote applicable language in the Policies that defined all

four of the Plaintiffs herein to hold the status of insureds.

        33.      The Plaintiff, Kenney Properties, was the Named Insured in the

Policies. The other three Plaintiffs were “Insureds” because the underlying

Complaint alleged they each allegedly engaged in conduct that triggered policy

coverage for them as “real estate managers” as specifically set forth in the

“WHO IS AN INSURED” Section in each of the Policies, when compared to the

allegations in the underlying action Complaint.

        34.      Additionally, the language quoted in the Defendant’s denial letter

as to who was an “Insured” failed to include broadened coverage language,

added by way of endorsement, for entities which the Named Insured controlled

or actively managed, which would act as another separate ground to trigger

coverage for a duty to defend for each of the Plaintiffs herein, when compared

to the allegations in the underlying action Complaint.

        35.      In its denial letter, Philadelphia Indemnity also inaccurately

quoted the definition of a “personal and advertising injury” that would afford



             Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 9 of 26
coverage pursuant to COVERAGE B of its Liability Coverage in each of the

Policies, as modified by Endorsement PI-GLD-VS (01/08) to the policies.

         36.      The denial letter to the Plaintiffs herein recited the definition of a

“personal and advertising injury” that listed a number of common law torts

and other causes of action as being included, but omitted “abuse of process” in

its list of covered torts when it purported to exactly quote the definition of a

“personal and advertising injury” defined at definition subparagraph 14 b. in

the Policies.

         37.      The Plaintiffs, through their designated representative at that

time, responded to this denial letter, a denial letter which relied on an

inaccurate quotation of the definition of “personal and advertising injury” and

did not include the specifically enumerated tort of “abuse of process” as added

into definition 14 b. of “personal and advertising injury” by endorsement.

         38.      The standard insurance industry Insurance Services Office

language for a general liability policy did not list “abuse of process” as a

separate tort in the standardized definition of “personal and advertising

injury.”

         39.      For a time after receipt of the denial letter, Plaintiff’s counsel,

relying on the quotation of applicable policy language in that letter, failed to

appreciate the denial letter contained a key omission from the list of covered

torts actually found in the definition of “personal and advertising injury” in the



            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 10 of 26
Policies, as amended by endorsement. Plaintiffs argued that “abuse of process”

should nonetheless be considered a “personal and advertising injury” even

though believing (through reliance on Philadelphia Indemnity’s assertion of

the applicable policy language) that “abuse of process” was not itself directly

enumerated as an independent tort in the list of covered torts, instead

contending it should be considered a covered tort as a subpart of the listed

covered tort of “malicious prosecution.”

         40.      Various representatives of the Plaintiffs for over a year sought a

defense from Philadelphia Indemnity in the underlying action, with numerous

further communications to Philadelphia Indemnity.

         41.      The Plaintiffs, through their designated legal representative at

that time, made multiple requests for a defense.              Philadelphia Indemnity

exhibited a pattern of not timely responding to these communications about

the underlying action, causing further delay in the investigation of the duty to

defend, all the while Philadelphia Indemnity not in any way providing a

defense in the underlying action.

         42.      Further, Philadelphia Indemnity was provided full access to the

pleadings and other court filings and discovery generated by the parties in the

underlying action, which if reasonably investigated (as Philadelphia

Indemnity was required to do), would have provided a further basis for

triggering coverage for a defense of the Plaintiffs, based on North Carolina’s



            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 11 of 26
well-established test for measuring a duty to defend. Philadelphia Indemnity

did not timely or reasonably investigate the underlying action, although urged

to do so by the Plaintiffs.

         43.      On June 12, 2020, in summing up the consistently improper non-

responsive claims handling attitude exhibited by Philadelphia Indemnity to

that date, Plaintiffs’ designated representative (with consent to contact

Philadelphia Indemnity directly) wrote in pertinent part to the Defendant

Philadelphia Indemnity:

         Once again, you have shown that Philadelphia is purposefully
         ignoring its policyholder, Kenney. This is a violation of North
         Carolina’s claims handling statute.

         After months and months of countless attempts to communicate
         with Philadelphia through its counsel, …said he would respond to
         me “shortly” on May 21st. I have attached that email. Neither he
         nor Philadelphia responded to me.

         Failing to get any response from Philadelphia through counsel, I
         emailed you directly on June 4th (below). I did not get a response
         from you. I called you on June 9th and 10th, and did not receive a
         call back. I emailed you on June 11th. Your response on behalf of
         Philadelphia was to defer to…Philadelphia Indemnity’s counsel. I
         have attached that email.

         After Philadelphia put the ball back in…Philadelphia Indemnity’s
         counsel’s court on June 11th, he sent the email below, which you at
         Philadelphia were copied on. …Philadelphia Indemnity’s counsel
         said he would respond on behalf of Philadelphia “today in detail.”
         But he did not respond to me yesterday in any way. He did not
         explain Philadelphia’s perspective as to the applicable law.
         Instead, once again, Philadelphia ignored its policyholder Kenney.




            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 12 of 26
         Philadelphia is whipsawing its policyholder in violation of North
         Carolina bad faith law.

         I repeat and reiterate Kenney’s demand: that Philadelphia
         immediately agree to fully pay any reasonable sum up to its policy
         limits to settle this case, that you fully reimburse Kenney for its
         post-tender defense costs, and that you immediately assume your
         defense obligation without reservations.

         44.      After that communication was sent to Philadelphia Indemnity

through its representative, in response a legal representative of Philadelphia

Indemnity sent a letter to Plaintiffs’ counsel again denying the claim, and

again improperly asserting that three of the four insureds were not covered

pursuant to the policies because they were not “insureds” pursuant to the

language of the Policies. Philadelphia Indemnity also again failed to identify

the prior misquotation of the definition of “personal and advertising injury”

which did not include “abuse of process” as a specifically enumerated covered

tort pursuant to paragraph 14 b. as revised for SECTION V – DEFINITIONS,

pursuant to an amendment to the policy language in Endorsement PI-GLD-VS

(01/08).

         45.      Throughout this time the Plaintiffs were in good faith incurring

considerable defense costs defending the underlying action.

         46.      In July of 2020, the Plaintiffs’ legal representative at that time

noticed that there was a special endorsement contained in the Policies, titled

“GENERAL LIABILITY DELUXE ENDORSEMENT” and numbered PI-GLD-




            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 13 of 26
VS (01/08), which among other things, modified and expanded the definition of

“personal and advertising injury” under subparagraph 14 b. from “malicious

prosecution” to “malicious prosecution and abuse of process.” (emphasis added)

         47.      Additionally, as to the definition of “insureds”, this same

endorsement (Endorsement PI-GLD-VS (01/08)) “broadened” the “Named

Insured” definition to include “[a]ny organization and subsidiary thereof which

you control and actively manage on the effective date of this Coverage Part

[i.e., as of the effective date of each of the Defendant’s Policies].”

         48.      The underlying action Complaint in any event also specifically

pleaded allegations of fact as to each insured so as to meet the policy definition

of a “real estate manager” which would trigger coverage for each of them

pursuant to Section II, subparagraph 2.b.

         49.      The underlying action Complaint, among other things, alleged,

“[u]pon information and belief, Defendants [i.e., the Plaintiffs herein] are the

only property management company(ies) engaged in the work and business of

Autumn Pointe apartments and other North Carolina properties.”

         50.      The underlying action Complaint further alleged, “[u]pon

information and belief, Defendants [i.e., the Plaintiffs herein] are so closely

related in ownership and management, and that each works closely in concert

with the other, such that each has become the alter ego of the other. Upon

information and belief, Defendants (a) own each other’s assets, equities, and



            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 14 of 26
debts, (b) employs each other’s persons or entities to operate the residential

apartments in North Carolina, and (c) are engaged in whole or in party [sic] in

the management of one another with respect to the operation of residential

apartments in North Carolina within the scope of their authority.”                  The

underlying action Complaint also alleged “[w]ith respect to all actions and

decisions to this action, Defendants have operated as a single entity.”

         51.      The      underlying   action   Complaint   had   sufficient    pleaded

allegations to trigger a duty to defend the three Plaintiffs, Kenney Holdings,

Kenney Realty and Gresham Park as “Named Insureds” pursuant to the

amendatory endorsement language, in addition to the original Named Insured,

Kenney Properties.

         52.      This broader definition of a Named Insured was omitted from the

Philadelphia Indemnity’s first denial letter, as well as in subsequent

communications on behalf of Philadelphia Indemnity denying coverage. Also,

the definition of an “Insured” included Kenney Holdings, Kenney Realty and

Gresham Park as “real estate managers” which was also important policy

language, and was found in the main policy insuring agreement, rather than

in the “Deluxe Endorsement” was omitted from Philadelphia Indemnity’s

communications denying coverage based on those parties not being insureds.

         53.      On July 23, 2020, after appreciating the amending language

contained in Endorsement PI-GLD-VS (01/08), the Plaintiffs identified and



            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 15 of 26
gave notice to Philadelphia Indemnity of its failure to include in its quoted

definition of “personal and advertising injury” the specifically enumerated tort

of “abuse of process”, which was inappropriately omitted from Philadelphia

Indemnity’s prior recitation of the operative policy language.

         54.      In the same communication, on July 23, 2020, the Plaintiffs again

renewed their demand for a defense, and also gave notice of their intention to

attempt to settle the underlying action, if the Defendant Philadelphia

Indemnity did not participate in the defense, and indicated that such a

settlement “will likely take a large sum of money.”

         55.      The allegations, as pleaded in the underlying action Complaint

contained facts describing all four of the Plaintiffs herein as insureds, and

supporting a cause of action for the North Carolina tort of abuse of process, as

did the readily available pleadings and other court filings and discovery

documentation associated with that action, to which Philadelphia Indemnity

had full access.

         56.      Prior to July 23, 2020, Philadelphia Indemnity knew or should

have known that the Policies provided coverage to the Plaintiffs for abuse of

process, and Philadelphia Indemnity should have at a minimum provided a

defense to the underlying action to all four Plaintiffs under a reservation of

rights. Upon information and belief, one or more claims managers of the

Defendant either helped draft or approved the inaccurate contents of the initial



            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 16 of 26
denial letter sent to Kenney Properties, as well as subsequent communications

to the Plaintiffs herein.

         57.      Under applicable North Carolina insurance law, in any event, an

insurer is deemed to be on notice of the contents of its files, including its

policies, whether its employees read them or not, in responding to a claim.

         58.      As of July 23, 2020, Philadelphia Indemnity was on actual written

notice from the Plaintiffs that the Policies specifically listed “abuse of process”

as a covered tort, in contrast to the language of Philadelphia Indemnity’s

denial letter.

         59.      After actual notice of the language found in this amendatory

endorsement was provided by its insureds on July 23, 2020, all actions

thereafter by Philadelphia Indemnity in refusing to provide a defense were

undertaken with actual specific knowledge by its claims managers on that

insurance claim that the policy covered abuse of process, and that Philadelphia

Indemnity had not quoted pertinent policy language. The continued denial of

coverage at that point constituted a denial with specific intent and malice

against the Plaintiffs, who were compelled to themselves continue to pay for a

defense and to later fund a settlement of the underlying action.

         60.      After     receiving   the   July   23,   2020,   notice   through   its

representative, Philadelphia Indemnity took no steps to respond to the

information concerning its misquote of the endorsement-modified definition of



            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 17 of 26
“personal and advertising injury” or to acknowledge the existence of the

modified definition of “Named Insureds” also found in the same endorsement

to the Defendant’s policies, or that the policies covered “real estate managers”

and otherwise did nothing to address its prior incorrect and incomplete

statements of the actual policy language, or address its position on coverage or

participate in the defense or the settlement of the underlying action.

         61.      The Plaintiffs, after lengthy arms-length negotiations, resolved

the case by way of a reasonable settlement, which was approved by the Court

in the underlying action.

         62.      A copy of the court findings as to the activities undertaken by the

parties in the underlying action and as to the settlement are found in the

Court’s Order filed on January 15, 2021, attached hereto as Exhibit 2, and

incorporated by reference.

         63.      The settlement was “in all respects fair, reasonable, and adequate”

as found by the Court.

         64.      Pursuant to the settlement, payments were made to fulfill the

Defendants’ settlement obligations by paying a total of $500,000 as follows:

                  (a) Kenney Realty paid $30,000 to Computershare AAF KCC

                         Class Action as the administrative cost to fully administer the

                         notice plan and effectuate the payment of the settlement to

                         the class members, on November 24, 2020.



            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 18 of 26
                  (b) Kenney Properties paid $301,690.82 to Computershare AAF

                         KCC Class Action on January 21, 2020.

                  (c) Kenney Properties paid $168,309.18 to Whitfield Bryson LLP

                         on January 21, 2020.

         65.      The entire defense of the underlying action, as well as the full

settlement was undertaken without any assistance or offer of participation or

payment in any fashion funded or indemnified by Philadelphia Indemnity.

         66.      Philadelphia Indemnity never responded to the July 23, 2020,

communication since it was sent, even to challenge the policy language brought

to its attention therein.

         67.      Philadelphia Indemnity intentionally engaged in an improper

course of conduct specifically intended to avoid payment for a defense, which

was due pursuant to the Policy terms.

         I.       COUNT ONE – BREACH OF CONTRACT

         68.      Paragraphs 1 through 67 of the Complaint are incorporated by

reference as if fully set forth herein.

         69.      The Policy language was triggered, based on the allegations of fact

and also by way of related file materials allegedly supporting the tort of “abuse

of process.”

         70.      Philadelphia Indemnity has breached its insurance contract

obligations with each Plaintiff to provide a defense in the underlying action.



            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 19 of 26
         71.      The Plaintiffs gave Philadelphia Indemnity timely notice of the

filing and service of the underlying action Complaint. Similarly, after multiple

attempts over a long period of time to obtain a defense, Plaintiffs gave

Defendant ample notice of Plaintiffs’ intention to attempt to settle the

underlying action well before it was settled.

         72.      Philadelphia Indemnity declined to in any way participate in the

defense or settlement of the underlying action. By its improper denial of all

coverage under the policies, the Defendant waived any policy conditions

relating to Philadelphia Indemnity’s right to approve any settlement, and it is

also estopped to apply its right to approve any liability settlement entered into

by the Plaintiffs, by Philadelphia Indemnity’s actions as set forth herein.

         73.      Under applicable North Carolina insurance law, when the duty to

defend is provided through an insurer’s policy, and a refusal to defend is

unjustified, the insurer “…has obligated itself to pay the amount and costs of

a reasonable settlement.” Naddeo v. Allstate Ins. Co., 139 N.C. App. 311, 321,

533, S.E.2d 501, 507 (2000).

         74.      Under applicable North Carolina insurance law, “[i]f the claim is

within the coverage of the policy, the insurer’s refusal to defend is unjustified

even if it is based upon an honest but mistaken belief that the claim is not

covered.” Duke University v. St. Paul Fire and Marine Ins. Co., 96 N.C. App.

635, 637, 386 S.E.2d 762, 764 (1990).



            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 20 of 26
         75.      In the instant case, the duty to defend as well as the coverage for

indemnity to the Plaintiffs for the settlement that was paid, are within the

scope of the policy insuring agreements and are also within the stated liability

limits of the Defendant’s Policies.

         76.      The Plaintiffs pray for compensatory damages from Philadelphia

Indemnity at a sum in excess of $75,000 for breach of contract based on

Philadelphia Indemnity’s failure to pay its legal obligations to provide a

defense and also to provide indemnity, together with legal interest, to be

calculated pursuant to N.C. Gen. Stat. §24-5(a) from the date of each separate

applicable breach by Philadelphia Indemnity, through the various payments

incurred by the Plaintiffs herein over the course of the underlying action.

     II.   COUNT TWO – RECOVERY PURSUANT TO N.C. GEN.
STAT. § 75-1.1, INCLUDING FOR VIOLATION OF THE UNFAIR
CLAIMS SETTLEMENT PRACTICES STATUTE, N.C. GEN. STAT. § 58-
63-15(11).

         77.      Paragraphs 1 through 76 of the Complaint are incorporated by

reference as if fully set forth herein.

         78.      Philadelphia Indemnity declined to provide a defense or fulfill its

duty to indemnify at any time from the first tender of the underlying action to

Philadelphia Indemnity, through to the present, even after actual notice of its

misquote of the operative policy language relating to the tort of abuse of




            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 21 of 26
process on July 23, 2020, and through its failure to acknowledge all four

Plaintiffs were covered insureds.

         79.      Philadelphia Indemnity has intentionally engaged in activities

proscribed by the North Carolina Unfair Claims Settlement Practices Act, by,

among other things:

                a.    Mispresenting pertinent facts or insurance policy provisions
         relating to coverage at issue, pursuant to subparagraph a of N.C. Gen.
         Stat. §58-63-15(11).

              b.    Failing to acknowledge and act reasonably promptly upon
         communications with respect to claims arising under insurance policies,
         pursuant to subparagraph b of N.C. Gen. Stat. §58-63-15 (11).

              c.    Failing to adopt and implement reasonable standards for the
         prompt investigation of claims arising under insurance policies,
         pursuant to subparagraph c of N.C. Gen. Stat. §58-63-15 (11).

               d.    Refusing to pay claims without conducting a reasonable
         investigation based upon all available information, pursuant to
         subparagraph d of N.C. Gen. Stat. §58-63-15 (11).

               e.    Not attempting in good faith to effectuate prompt, fair and
         equitable settlements of claims in which liability has become
         reasonably clear, pursuant to subparagraph f of N.C. Gen. Stat. § 58-63-
         15(11).

                f.    Failing to promptly provide a reasonable explanation of the
         basis in the Policies in relation to the facts or applicable law for denial of
         a claim or for the offer of a compromise settlement, pursuant to
         subparagraph n of N.C. Gen. Stat. § 58-63-15(11).

         80.      Philadelphia Indemnity’s insurance-related activity as to the

Policies was conduct “in or affecting commerce” within the State of North

Carolina, pursuant to N.C. Gen. Stat. § 75-1.1(a).



            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 22 of 26
         81.      Philadelphia Indemnity’s activities and any of them constituted

unfair or deceptive acts or practices pursuant to N.C. Gen. Stat. § 75-1.1(a), by

way of violations of N.C. Gen. Stat. § 58-63-15(11) and as otherwise set forth

herein.

         82.      Recently, in reviewing a remarkably similar pattern of conduct by

the Defendant Philadelphia Indemnity, a North Carolina court considered a

denial letter improperly citing policy provisions that were superseded by

endorsement, in denying a portion of an insurance claim to an insured. That

activity by Philadelphia Indemnity occurred approximately 8 months before

the initial denial letter was issued to Kenney Properties in this action,

improperly citing policy provisions that were superseded by endorsement in

denying coverage. The Court found the activity by Philadelphia Indemnity in

that action constituted a violation of N.C. Gen. Stat. §75-16. See DENC, LLC

v. Philadelphia Indemnity Ins. Co., 454 F.Supp.3d 552 (M.D.N.C. 2020) (appeal

filed 6/10/20).

         83.      Philadelphia Indemnity’s improper handling and denial of the

Plaintiffs’ claim has directly proximately caused damages to the Plaintiffs,

both for the costs of defense and also for the costs of a reasonable settlement.

This conduct by the Defendant has compelled the Plaintiffs to file this suit to

obtain payments they should not have been compelled by Philadelphia




            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 23 of 26
Indemnity to make. The funding of the defense and of the settlement has

caused significant financial damage to the Plaintiffs.

         84.      The conduct of Philadelphia Indemnity in dealing with its insureds

manifested an inequitable assertion of power and position.

         85.      The conduct of Philadelphia Indemnity in denying a defense and

indemnity was oppressive and substantially injurious to its insureds.

         86.      Upon information and belief, the conduct of the Defendant in its

adjustment of this claim, was done in direct violation of its own internal claims

handling standards that were in effect at the time the above-described conduct

was undertaken.

         87.      The activities of the claims managers of Philadelphia Indemnity

relating to this claim were unethical, immoral, unscrupulous and directly

injurious to its insureds herein.

         88.      The statutory violations, and each of them, constitute unfair

claims settlement practice violations by Philadelphia Indemnity, pursuant to

N.C. Gen. Stat. § 58-63-15(11).

         89.      These enumerated statutory violations, as well as the other

inappropriate activity described hereinabove, constitute a series of unfair acts

or practices by Philadelphia Indemnity in handling the subject claim, which

proximately caused injury to its insureds, in violation of N.C. Gen. Stat. § 75-

1.1 et seq.



            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 24 of 26
         90.      The Plaintiffs seek compensatory damages pursuant to N.C. Gen.

Stat. § 75-1.1, and N.C. Gen. Stat. § 75-16, and the Plaintiffs pray that the

damages be trebled due to Philadelphia Indemnity’s unfair acts and practices

in the handling of the subject insurance claim.

         WHEREFORE, the Plaintiffs pray for recovery from the Defendant as

follows:

         1.       That the Plaintiffs have and recover compensatory damages at a

sum in excess of $75,000.

         2.       That the Plaintiffs have and recover prejudgment interest

pursuant to N.C. Gen. Stat. § 24-5(a).

         3.       That the Plaintiffs have and recover treble damages pursuant to

N.C. Gen. Stat. § 75-16.

         4.       That the Plaintiffs have and recover their attorney’s fees in

pursuing this action pursuant to N.C. Gen. Stat. § 75-16.1.

         5.       That the Plaintiffs have and recover their costs in this action,

including court costs and fees, as determined by the Court.

         6.       That the Plaintiffs have a trial by jury on all issues of fact so triable

herein.

         7.       For such other and further relief as the Court may deem just and

proper.




            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 25 of 26
         This the 27th day of July, 2021.

                                             CRANFILL SUMNER LLP


                                       By:   /s/Theodore B. Smyth
                                             Theodore B. Smyth
                                             N.C. State Bar No: 10045
                                             P.O. Box 27808
                                             Raleigh, NC 27611-7808
                                             Telephone: 919-828-5100
                                             Facsimile: 919-828-2277
                                             Email: tsmyth@cshlaw.com
                                             Attorneys for Plaintiffs Kenney
                                             Properties, Inc., Kenney Holdings, LLC,
                                             Kenney Realty Services, LLC and
                                             Gresham Park, LLC d/b/a Autumn Pointe
                                             Apartments




            Case
4827-1872-8425, v. 1   5:21-cv-00308-D Document 1 Filed 07/27/21 Page 26 of 26
